
	
		II
		111th CONGRESS
		1st Session
		S. 711
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require mental health screenings for members of the
		  Armed Forces who are deployed in connection with a contingency operation, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Post-Deployment Health Assessment
			 Act of 2009.
		2.Mental health
			 screenings for members of the Armed Forces deployed in connection with a
			 contingency operation
			(a)Mental health
			 screenings
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance for the provision of
			 an in-person mental health screening for each member of the Armed Forces who is
			 deployed in connection with a contingency operation as follows:
					(A)At a time during
			 the period beginning 180 days before the date of deployment in connection with
			 the contingency operation and ending 90 days before the date of deployment in
			 connection with the contingency operation.
					(B)At a time during
			 the period beginning 90 days after the date of redeployment from the
			 contingency operation and ending 180 days after the date of redeployment from
			 the contingency operation.
					(C)Subject to
			 subsection (d), not later than each of 6 months, 12 months, and 18 months after
			 the screening provided under subparagraph (B).
					(2)Exclusion of
			 certain membersA mental health screening is not required for a
			 members of the Armed Forces under subparagraphs (B) and (C) of paragraph (1) if
			 the Secretary determines that the member was not subjected or exposed to combat
			 stress during deployment in the contingency operation concerned.
				(b)PurposeThe
			 purpose of the mental health screenings provided pursuant to this section shall
			 be to identify Post Traumatic Stress Disorder (PTSD), suicidal tendencies, and
			 other behavioral health issues identified among members of the Armed Forces
			 described in subsection (a) in order to determine which such members are in
			 need of additional care and treatment for such health issues.
			(c)Elements
				(1)In
			 generalThe mental health screenings provided pursuant to this
			 section shall—
					(A)be performed by
			 personnel trained and certified to perform such screenings in accordance with
			 such criteria as the Secretary of Defense shall establish; and
					(B)include an
			 in-person dialogue between members of the Armed Forces described in subsection
			 (a) and personnel described by paragraph (1) on such matters as the Secretary
			 shall specify in order that the screenings achieve the purpose specified in
			 subsection (b) for such screenings.
					(2)Treatment of
			 current assessments and screeningsThe Secretary may treat
			 periodic health assessments and other in-person screenings that are provided
			 members of the Armed Forces as of the date of the enactment of this Act as
			 meeting the requirements for mental health screenings required under this
			 section if the Secretary determines that such assessments and in-person
			 screenings meet the requirements for mental health screenings established by
			 this section.
				(d)Cessation of
			 screeningsNo mental health screening is required to be provided
			 an individual under subsection (a)(1)(C) after the individual's discharge or
			 release from the Armed Forces.
			(e)Sharing of
			 information
				(1)In
			 generalThe Secretary of Defense shall share with the Secretary
			 of Veterans Affairs such information on members of the Armed Forces that is
			 derived from confidential mental health screenings, including mental health
			 screenings provided pursuant to this section and health assessments and other
			 in-person screenings provided before the date of the enactment of this Act, as
			 the Secretary of Defense and the Secretary of Veterans Affairs jointly consider
			 appropriate to ensure continuity of mental health care and treatment of members
			 of the Armed Forces during their transition from health care and treatment
			 provided by the Department of Defense to health care and treatment provided by
			 the Department of Veterans Affairs.
				(2)ProtocolsAny
			 sharing of information under paragraph (1) shall occur pursuant to a protocol
			 jointly established by the Secretary of Defense and the Secretary of Veterans
			 Affairs for purposes of this subsection. Any such protocol shall be consistent
			 with the following:
					(A)Applicable
			 provisions of the Wounded Warrior Act (title XVI of Public Law 110–181; 10
			 U.S.C. 1071 note), including in particular, section 1614 of that Act (122 Stat.
			 443; 10 U.S.C. 1071 note).
					(B)Section 1720F of
			 title 38, United States Code.
					(f)Contingency
			 operation definedIn this section, the term contingency
			 operation has the meaning given that term in section 101(a)(13) of title
			 10, United States Code.
			(g)Reports
				(1)Report on
			 guidanceUpon the issuance of the guidance required by subsection
			 (a), the Secretary of Defense shall submit to Congress a report describing the
			 guidance.
				(2)Report on
			 implementation of guidanceNot later than one year after the date
			 of the issuance of the guidance required by subsection (a), the Secretary shall
			 submit to Congress a report on the implementation of the guidance by the
			 military departments. The report shall include an evidence-based assessment of
			 the effectiveness of the mental health screenings provided pursuant to the
			 guidance in achieving the purpose specified in subsection (b) for such
			 screenings.
				
